Order, Supreme Court, Bronx County (Jack Turret, J.), entered May 12, 1989, which, inter alia, denied defendant’s motion for summary judgment, unanimously affirmed, with costs.
Defendant failed to establish its defense sufficiently to warrant judgment in its favor as a matter of law. (Winegrad v New York Univ. Med. Center, 64 NY2d 851.) Material issues of fact exist including whether defendant United Beef Packers had severed all ties to the Indiana meat-packing plant where plaintiff sustained injury on September 7, 1986, before plaintiff’s employer Hebrew National Kosher Foods, Inc. moved its operation from a plant in Maspeth, Queens, to continue production of meat provisions.
*202The various depositions, upon which defendant places reliance, did not resolve the dispute as to whether plaintiffs sole remedy lies against Hebrew National based on workers’ compensation. Concur—Kupferman, J. P., Milonas, Rosenberger, Asch and Kassal, JJ.